Name: Commission Regulation (EC) No 455/2001 of 6 March 2001 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis
 Type: Regulation
 Subject Matter: agricultural policy;  technology and technical regulations;  processed agricultural produce;  consumption
 Date Published: nan

 Avis juridique important|32001R0455Commission Regulation (EC) No 455/2001 of 6 March 2001 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis Official Journal L 065 , 07/03/2001 P. 0009 - 0012Commission Regulation (EC) No 455/2001of 6 March 2001amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysisTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishement of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 35a thereof,Whereas:(1) Commission Regulation (EEC) No 2568/91(3), as last amended by Regulation (EC) No 379/1999(4), provides for analyses, interpretation of the results of which is influenced by the samples.(2) The sampling and preparation of test samples are harmonised, by using international standards EN ISO 661 and EN ISO 5555. However, in the case of oils put up in small packages, application of these standards involves disproportionate cost and effort. For small packages of this type, a different sampling method exists which improves the probability of detecting fraud while keeping down the number of analyses required. It is therefore preferable to use this method.(3) Analyses of the quality of oil put up in small packages must be performed before the date of minimum durability of products which have been kept in certain storage conditions.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2568/91 is amended as follows:1. Article 2(3) is replaced by the following:"3. When the national authorities or their representatives verify the characteristics of the oil as provided for in paragraph 1, samples shall be taken in accordance with international standards EN ISO 661 on the preparation of test samples and EN ISO 5555 on sampling. However, notwithstanding point 6.8 of standard EN ISO 5555, in the case of batches of such oils in immediate packaging not exceeding 100 litres, the sample shall be taken in accordance with Annex Ia to this Regulation.Without prejudice to standard EN ISO 5555 and Chapter 6 of standard EN ISO 661, the samples taken shall immediately be put in a dark place and sent to the laboratory for analysis no later than five working days after they have been taken.4. For the purposes of the verification provided for in paragraph 3, the analyses referred to in Annexes II, III, IX and XII and, where applicable, any counter-analyses required under national law, shall be carried out before the minimum durability date. Where sampling is done more than four months before the minimum durability date, the analyses shall be carried out no later than the fourth month after the month in which the sample was taken. No time limit shall apply to the other analyses provided for in that Regulation.Unless the sample was taken less than one month before the minimum durability date, if the results of the analyses do not match the characteristics of the category of olive oil or olive-residue oil declared, the party concerned shall be notified no later than one month before the end of the period laid down in the first subparagraph."2. The following title is inserted in the summary of the Annexes to Regulation (EEC) No 2568/91:"ANNEX IaSampling of batches of olive oil or olive-residue oil in immediate packaging not exceeding 100 litres."3. Annex Ia is inserted after Annex I.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 248, 5.9.1991, p. 1.(4) OJ L 46, 20.2.1999, p. 15.ANNEX"ANNEX IaSampling of batches of olive oil or olive-residue oil in immediate packaging not exceeding 100 litresThis method of sampling applies to batches of olive oil or olive-residue oil not exceeding 125000 litres, put up in immediate packaging not exceeding 100 litres.If the batch in question exceeds 125000 litres, it is to be subdivided into sub-batches of approximately 125000 litres. The method shall then be applied to each sub-batch so constituted.1. Content of primary samplesPrimary samples must comprise the following:(a) where the immediate packaging has a capacity of 6 litres or more, the oil from one immediate pack, divided into at least 6 containers of 1 litre each, of which:- 1 container is for the analyses referred to in Annexes II, III, IX and XII,- 1 container is for the other analyses, and- the remaining containers are for any counter-analyses;(b) where the immediate packaging has a capacity of 2 litres or more but less than 6 litres, the oil from 4 immediate packs, of which:- 1 immediate pack for the analyses referred to in Annexes II, III, IX and XII,- one third of another pack is for the other analyses, and- the remainder of the oil is for any counter-analyses;(c) where the immediate packaging has a capacity of 0,75 litres or more but less than 2 litres, the oil from 6 immediate packs, of which:- 1 immediate pack is for the analyses referred to in Annexes II, III, IX and XII,- another pack is for the other analyses, and- the remainder of the oil is for any counter-analyses;(d) where the immediate packaging has a capacity of less than 0,75 litres, oil from a minimum number of packs with a total capacity of more than 4,5 litres, broken down as follows:- the oil from the minimum number of packs whose total capacity exceeds 0,75 litres is for the analyses referred to in Annexes II, III, IX and XII,- the same quantity again is reserved for the other analyses, and- the remainder of the oil is for any counter-analyses.2. Number of primary samples to be takenThe minimum number of primary samples to be taken will be determined by the size of the batch in accordance with the following table:>TABLE>The immediate packs selected to form a primary sample must be adjacent to each other in the batch.In cases of doubt, Member States shall increase the number of primary samples to be taken.3. Analyses and resultsWhere possible the oil must be kept in the original containers up to the time of analysis.(a) Each of the primary samples taken is to be subdivided into laboratory samples, in accordance with point 2.5 of standard EN ISO 5555, and analysed as follows:- determination of free fatty acids, as referred to in the first indent of Article 2(1),- determination of the peroxide value, as referred to in the second indent of Article 2(1),- spectrophotometric analysis, as referred to in the eighth indent of Article 2(1),- determination of the fatty acid composition, as referred to in the ninth indent of Article 2(1).(b) Where one of the results of the analyses referred to in (a) for at least one of the primary samples taken from the same batch does not comply with the characteristics of the category of oil declared, the whole of the batch concerned must be declared not to comply.Where all the results of the analyses referred to in (a) for each of the primary samples taken from the same batch are uniform, given the repeatability characteristics of the methods concerned, and comply with the characteristics of the category of oil declared, one of the primary samples from that batch is to be subject to further analysis.(c) Where one of the results of the analyses referred to in the second paragraph of point (b) does not comply with the characteristics of the category of oil declared, the whole of the batch concerned is to be declared not to comply.Where all the results of the analyses referred to in the second paragraph of point (b) comply with the characteristics of the category of oil declared, the whole batch is to be declared to comply."